Eish, C. J.
No complaint is made that error was committed upon the trial. The evidence submitted by the State was wholly circumstantial, making applicable the rule, that, “To warrant a conviction on circumstantial evidence, the proved facts must not only be consistent with the hypothesis of guilt, hut must exclude every other reasonable hypothesis save that of the guilt of .the accused.” Measuring the evidence against the accused by that rule, we can not say that it was not sufficient to authorize the jury to find a verdict against him. The jury were the judges of the credibility of the witnesses; the trial judge approved the verdict; and this court can not say the refusal of a new trial was an abuse of discretion. Judgment affirmed.

All the Justices concur.

Indictment for murder. Before Judge Summerall. Coffee supe- . rior court. April 6, 1918.
Wallace & Luke, for plaintiff in error.
Clifford Walker, attorney-general, M. D. Dickerson> solicitor-general, and M. C. Bennet, contra.